UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 30, 2009 CENTRAL VERMONT PUBLIC SERVICE CORPORATION (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation) 1-8222 (Commission File Number) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont05701 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (800) 649-2877 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. This presentation will be conducted at the Edison Electric Institute Financial Conference in Hollywood, Florida before an audience of electric industry analysts and industry professionals on November 1-3, 2009. Edison Electric Institute Financial Conference Hollywood, FL Nov. 1-3, 2009 Presented by Robert Young and Pamela Keefe Safe Harbor Statement Statements contained in this presentation that are not historical fact are forward-looking statements within the meaning of the safe harbor provisions under the Private Securities Litigation Reform Act of 1995.Whenever used in this presentation, the words “estimate,” “expect,” “believe,” or similar expressions are intended to identify such forward-looking statements.Forward-looking statements involve estimates, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Actual results will depend upon, among other things, the actions of regulators, performance of the Vermont Yankee nuclear power plant, effects of and changes in weather and economic conditions, volatility in wholesale power markets, our ability to maintain our current credit ratings, performance of our unregulated business, and other considerations such as the operations of ISO-New England, changes in the cost or availability of capital, authoritative accounting guidance, and the effect of the volatility in the equity markets on pension benefit and other costs.We cannot predict the outcome of any of these matters; accordingly, there can be no assurance that such indicated results will be realized.We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Investor Contact Information Pamela J. Keefe Sr. Vice President, CFO & Treasurer (802) 747-5435 e-mail: pkeefe@cvps.com CVPS Profile ·Vermont’s largest integrated electric utility ·CVPS serves approximately 159,000 customers in a territory covering half of the area of Vermont ·Rural service territory of 18 customers per mile of line Credit Ratings Standard & Poor’s Corporate Credit Rating BB+ / Stable First Mortgage Bonds BBB+ Preferred Stock B+ COMMON STOCK PROFILE (NYSE: CV) Quarter EndedSeptember 30, 2009 Market Capitalization Book Value Market-to-Book 52-week range P/E Ratio (TTM) Debt % - Equity % Average Daily Volume Shares Outstanding Annualized Dividend Yield $225.6M $19.56 0.99 $15.16-$26.32 12.45 43% - 57% 86,897 11,687,099 4.77% Today’s Discussion Topics Attributes and recent accomplishments Key measures of success Regulatory update Future energy planning considerations Customer satisfaction Infrastructure investments Financial position and performance Long-term strategy Attributes & Recent Accomplishments Lowest rates among major utilities in New England Awarded $31M by DOE for CVPS SmartPowerTM program CVPS Cow PowerTM :DOE 2009 Utility Green Power Program of the Year Ranked second in East Region Midsize segment for customer satisfaction in 2009 J.D. Power survey Met or exceeded Vermont’s 17 service quality and reliability standards for fourth straight year Among lowest carbon-emitting power mixes in the U.S. 2007 and 2mergency Recovery Awards Customer transactional satisfaction rated over 90% Business Process Review conducted in 2008 by Huron Consulting generally confirmed the Company’s business practices are effective Key Measures of Success Keep customer rates low while maintaining superior reliability Meet service quality standards Achieve positive regulatory outcomes Gained approval of Alternative Regulation Plan Maintain positive, productive relationship with regulators Participating in Integrated Resource Planning (IRP) process to develop regulatory consensus on future power supply choices Secure stable, long-term, clean, competitively priced energy supplies Negotiate future contracts with Entergy-Vermont Yankee and Hydro-Quebec Meet Vermont’s renewable requirements Increase rate base on which shareholders earn a return Complete capital projects through Asset Management Plan, including CVPS SmartPower™ Continue capital investments in Velco Restore corporate credit rating to investment grade Currently BB+ from S&P Regulatory Update Alternative Regulation Plan Approved 2009 through 2011; can petition for extension thereafter Working with consumer advocate and other VT stakeholders to plan for smart grid technologies July 1, 2009:VT PSB proposal for decision on state-wide MOU would allow pre-approval of smart grid investments August 2009:Submitted detailed application for federal stimulus along with the other VT utilities ($133M statewide project cost; requested 50% from DOE) October 2009:DOE awarded the full requested amount to the VT utilities - $69M ($31M for CV’s part of the project) Submitted detailed plan for PSB approval of scope, schedule and cost recovery Other VT regulatory issues IRP Detailed portfolio evaluation scoring method developed Used to evaluate proposals received in recent market-wide solicitation; incorporates input from consumer advocate Vermont ‘e-State’ Initiative Governor Douglas established a goal that “by 2010, Vermont will be the first true ‘e-state’ – the first state to provide universal cellular and broadband coverage everywhere and anywhere within its borders” Federal stimulus funding request of VT utilities is part of the ‘e-state’ initiative Feed-in Tariff 2009 VT law establishes standard contract rates for new renewable energy projects with a capacity of <2.2 MW Standard rates range for $0.125 to $0.30 per kWh depending on energy source 2008 CVPS ENERGY SOURCES Nuclear 49.6% Hydro 39.1% Oil 1.1% Wood 3.7% CVPS Cow Power 0.2% Other 6.3% 2008 U.S. ENERGY SOURCES* Coal 48.5% Gas 21.6% Nuclear 19.6% Hydro 6.0% Renewables 3.0% Oil 1.1% Other 0.1% *Source:Energy Information Administration, Annual Energy Review 2008, rounded to tenths of a percent. Future Energy Planning Considerations Regulatory input incorporated in evaluation and acquisition methods during the IRP process Evaluation Score card for new power sources Initial screen:consistency with CVPS achieving investment grade credit status Portfolio expected cost and cost variability – 60% weight Renewable/sustainable resource – 40% weight Environmental impacts – 40% weight Energy, technology and source diversity – 40% weight Reliability characteristics – 40% weight Long-Term Contract Negotiations Continuing Hydro-Quebec Contract proposal with Hydro-Quebec expected in 2009 or 2010 Contract may contain wind energy, in addition to hydro Building capacity for power export a significant economic strategy for Province of Quebec, as well as Hydro-Quebec Vermont Yankee Existing purchased power source for CVPS ending in 2012 Contract proposal from Entergy expected by year end 2009 NRC final decision on license extension expected in 2009 State legislative approval required under previous agreement with Entergy.Vote expected in 2010. Existing 10 year Revenue Sharing Agreement acts like a power asset for CV but may be converted into new 20 year PPA Insurance against higher (>$61mWh) future power prices from 2012 to 2022) If VY is relicensed, CV is willing to purchase 100 MW annually under a long-term purchase power agreement (currently purchase 180 MW) New Portfolio Options Resource Solicitation “Joint RFP” with Green Mountain Power and Vermont Electric Coop for 100 MW 41 Proposals evaluated 5 Finalists selected 2 Contracts executed; 1 pending Development risk associated with 2 of those projects Additional RFPs expected over the next several years to complement results of the long-term contract negotiations “Contingent RFP” with Green Mountain Power for 150 MW Contingent on future status and purchase from Vermont Yankee 3 Finalists selected Resolution expected in 2010 Possible Future Vermont-Based Generation Joint utility feasibility study results released in August 2008 indicate: A single large plant or several medium-sized baseload plants may warrant consideration given costs, transmission constraints and energy needs Renewable resources could play important role in addressing Vermont’s potential supply gap CV and other Vermont utilities have not concluded whether to pursue construction of new Vermont-based generation plants CV may support development of new, medium-sized, baseload, in-state generation; and remains interested in power purchase opportunities, if developed Superior customer service – 2ower East Region customer survey Overall Satisfaction Central Maine Power 649 Southern Maryland Electric Cooperative 643 PPL Electric Utilities 641 Central Vermont Public Service 618 Penelec 618 Pepco 617 Rochester Gas & Electric 613 Allegheny Power 608 Public Service Electric and Gas 608 Met-Ed 605 PECO Energy 604 Public Service of New Hampshire 604 Penn Power 598 NSTAR 597 East Region 593 Western Massachusetts Electric 592 New York State Electric & Gas 589 Atlantic City Electric 588 Appalachian Power 587 United Illuminating 587 Con Edison Company of New York 586 Jersey Central Power & Light 581 Orange & Rockland 579 Duquesne Light 576 National Grid 575 Baltimore Gas & Electric 574 Connecticut Light & Power 571 Central Hudson Gas & Electric 565 Delmarv Power 564 Long Island Power Authority 552 * Small Sample **Insufficient Sample Transactional Customer Service Maintained at Superior Levels CVPS Transactional CustomerSatisfaction – 9 Qtrs July 07 92% Oct 07 88% Jan 08 93% Apr 08 90% July 08 92% Oct 08 93% Jan 09 89% Apr 09 93% July 09 90% GOAL: 80% Q2 2009 Financial Results (All numbers in 000s except per share) Q2 2009 Q2 2008 YTD 2009 YTD 2008 Operating Revenues Retail sales $ 63,382 $ 65,573 $ 137,465 $ 140,979 Resale sales $ 17,131 16,177 $ 31,064 $ 29,679 Other $ 2,114 $ 2,737 $ 4,825 $ 5,053 Total operating revenue $ 82,627 $ 84,487 $ 173,354 $ 175,711 Operating Expenses Purchased power $ 38,605 $ 41,282 $ 80,215 $ 84,188 Other operating expenses $ 38,499 $ 38,116 $ 78,117 $ 78,143 Income tax expense $ 760 $ 846 $ 3,636 $ 2,705 Total operating expense $ 77,864 80,244 161,968 165,036 Equity in Earnings of Affiliates $ 4,431 $ 4,014 $ 8,876 $ 8,199 Net Income $ 5,497 4,001 12,369 9,909 Earnings per share of common stock – diluted $ 0.46 0.38 1.04 0.94 ** CV third quarter earnings will be released on Friday November 6 ** Dollars in thousands, except per share amounts Liquidity & Financing Cash Flows June 2009 June 2008 Cash and cash equivalents at beginning of period $ 6,722 $ 3,803 Cash provided by operating activities $ 20,542 $ 15,897 Cash used for investing activities (13,223 ) (15,877 ) Cash provided by (used for) financing activities (5,083) 2,739 Cash and cash equivalents at end of period $ 8,958 $ 6,562 Forecast Velco investment of ~ $21M in December 2009 $5.5M of debt maturing in December Rate Base Growth CVPS RATE BASE – ACTUAL AND PROJECTED Dollars in millions 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 Projected Rate Base $236 $236 $302 $344 $381 $433 $490 $528 $562 $585 Projected CAGR of 8.95% from 2009-2014 (Will be adjusted to reflect SmartPower stimulus grant – details pending) Major Capital Investments Necessary Electric utilities most capital intensive sector in the economy, according to U.S. Dept. of Commerce Office of Economic Analysis Capital improvements essential to maintain reliable electric service Aging T&D system; many segments 30 to 50 years old System reliability is essential to Vermont’s economy Automation requires uninterrupted power Aging state population relies more on power for basic daily living Capital Spending Trends HISTORIC & PROJECTED CAPITAL SPENDING 2005 $17.5 2006 $18.0 2007 $23.0 2008 $36.8 2009 $30.2 2010 $47.6 2011 $61.1 2012 $53.5 2013 $37.0 2014 $36.6 Historical spending has not been inflated to 2009 dollars. Projected spending includes inflationary assumptions. VELCO Investment Background Vermont’s transmission operator Approx $450M of construction planned or underway FERC-regulated Owned by 20 Vermont utilities, including investor-owned, municipals and cooperatives CVPS owns 40%; equity investments generally based on VTA load share of 43% Independent management and board of directors VELCO INVESTMENTS 2004 – 2011 2004 $7.0 2005 $0 2006 $23.0 2007 $53.0 2008 $3.0 2009 $21.0 2010 $43.0 2011 $12.0 2009 Earnings Guidance & Dividends 2009 Earnings Guidance $1.50 - $1.65 per diluted share (updated from $1.40 - $1.60) Guidance Drivers Alt Reg mechanisms (PCAM, ESAM) ESAM provides ‘floor’ for earnings in the regulated business Impacts of the economy on retail sales Dividends $ 0.92 annual dividend 4.50% annualized dividend yield (as of October 19, 2009) Long-term strategy is for dividend yield to remain in line with peer utilities Over short term, significant amount of available capital is being deployed in infrastructure improvements Future earnings drivers under Alt Reg plan Annual ROE adjustment mechanism 2010 allowed ROE will be 9.59% Future years adjust at ½ the change in the average yield on 10 Yr Treasuries measured over last 20 trading days prior to Oct. 15 Quarterly Power Cost Adjustment Mechanism (“PCAM”) 100% of fixed and 90% of variable power & transmission costs (the latter beyond a 315k deadband) Any variances not recovered via the PCAM become part of the ESAM Annual Earnings Sharing Adjustment (“ESAM”) Regulated earnings will fall between -100 bp and +75 bp of allowed ROE Rate Base Growth Growth in rate base, upon which we earn a return, is projected at 8.95% CAGR from 2009-2014 Long-Term Strategy Provide superior customer service and reliability Improve financial strength to restore our credit rating to investment grade and to fuel capital investments in our core business and VELCO Partner with the State and other utilities to create an affordable, reliable and environmentally responsible electric future for Vermont These strategies create shareholder value over the long term APPENDIX EEI Financial Conference Hollywood, FL Nov. 1-3, 2009 Key Data Elements Market Cap at 9/30/09:$225.6M 2008 Earned ROE:8.3% 2009 Rate Base:$381M 2009 Effective Tax Rate:32 – 34% 2009 Capex (ex. Transco):$30M 2009 Transco investment:~ $21M (December 2009) ~5bp of ROE $0.01eps Corp. Credit Rating (S&P):BB+ / stable 2009 Debt maturities:$5.5M (Q4) 2008 Peak load:414.4 MW (Jan. 3) 2008 Avg 12 month system capability:466.5 MW Vermont Regulators and Leadership Key Regulators Vermont Public Service board Adjudicating body that issues rulings in utility matters Three-member board, appointed by Governor Six-year, staggered terms Vermont Dept. of Public Service Public Advocate Commissioner appointed by Governor Governor James Douglas (R) First elected in 2002, re-elected in 2008 to serve fourth, 2-year term Challenged by $64M budget shortfall in 2008-09 and by a General Assembly controlled by Democrats Does not plan to seek re-election in 2010 Key Data Elements 2008 Average Number of Customers 136,074 Residential 22,407 Commercial 35 Industrial 2008 Revenues 40% Residential 32% Commercial 11% Industrial 14% Resale Sales 3% Other Operating Revenue Owned Generation Overview Net Effective Capability / Entitlement (MW) Generated and Purchased mWh Wholly-Owned Plants Hydro 41.2 235,464 Diesel and Gas Turbine 27.3 615 Jointly-Owned Plants (1) Millstone #3 (nuclear) 20.0 174,540 Wyman #4 (oil) 10.7 905 McNeil (various) 10.7 52,903 Note: (1) includes retired nuclear units SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTRAL VERMONT PUBLIC SERVICE CORPORATION By U/s/Pamela J. Keefe Pamela J. Keefe Senior Vice President, Chief Financial Officer, and Treasurer October
